Case 1:21-cr-00386-TNM Document 34 Filed 06/30/21 Page 1 of 5

COLOR OF LAW AGENCY So Named:
DISTRICT OF COLUMBIA CIRCUIT

D-U-N-S® number for
District of Columbia Circuit:
D-U-N-S number: XXXXXX277
Doing Business As
Federal Court

Leave to file G

   
   

TREVOR N. MCFADDEN
United States District Jud

UNITED STATES i zol

d.b.a.
USA
A De facto Private Shareholder owned Bankrupt
Foreign for profit governmental services Corporation
Listed as UNITED STATES on Dunn and Bradstreet
Correction: Our Government is a Republic Properly
styled “The United States for America”

VS.

PAULINE BAUER - VESSEL Case No. 21-cr-386-2

CUSIP #

NOW COMES Pauline Bauer
compos mentis
By Special Divine Appearance Pauline Bauer,
One of we the people, Petitioner, Attorney in-Fact
Sui Juris, Jus Soli, a living soul, created by God, a
self-governed individual, the woman being

involuntarily held as surety, an ambassador of Christ,

 

taking dominion over Juris[diction] of the Land and
Water.
Land, Air, Water - this is LAW

NOTICE: Correct the Record,
No Signature Nor Authorization in lieu of .

Be it Known by all parties, Known or unknown, disclosed or undisclosed,
THE FACT:

Notice:

USC 18 § 2076: CLERK IS TO FILE: “Whoever, being a clerk willfully refuses or neglects to make or forward any report,
certificate, statement, or document as required by law, shall be fined under this title or imprisoned not more than one
year, or both".

USC 18 §2071: Whoever willfully and unlawfully conceals, removes, mutilates, obliterates, or destroys, or attempts to do
so, documents filed or deposited with any clerk or officer of any court, shall be fined or imprisoned not more than three
years, or both.

NOTICE as to Signature ERROR Page 1 of 5
Case 1:21-cr-00386-TNM Document 34 Filed 06/30/21 Page 2 of 5

I, Me, Pauline: Bauer the Living Soul, A Creation of God, A Woman, As ONE People
hereby Demand the Court to correct the record to reflect that |, Me, Pauline Bauer

a Living Soul Did NOT consent to any form, any function, any type, any style or any

kind of marking representing or Re-presenting tacit agreement to be placed in lieu of a
signature for (a) Defendant upon any Court Document on or about the date of 6/22/2021

I, Me, Pauline: Bauer demand the Court Correct the Record to "No Consent" was given
for a Defendant's signature on the Court's APPEARANCE BOND DOCUMENT
as this is my, :Pauline: Bauer's Right to NOT Consent.

Syllogism in Presumption of “Guilt” to the dead legal fictional "PERSON"
is rebutted and refutare.

My Christian name, properly styled is By: Pauline: Bauer.
CITATION: Public Law 97-280
"The Living Soul, A creation of God, A Woman."

USC 42 §1983; CIVIL ACTION FOR DEPRIVATION OF RIGHTS: Every person

who, under color of any statute, ordinance, regulation, custom, or usage, of any State
subjects, or causes to be subjected, any person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities secured by the Constitution and laws,
shall be liable to the party injured in an action at law.

ALL WO/MEN DECIDE FOR THEMSELVES whether they want to participate in the
institutions of men or not. If they [Government] act outside their authority they are subject to
criminal charges under US Codes 42 and 18 and liable for damages under US Codes and
common law. the United States Supreme Court confirmed this when they said:

“\.., every man is independent of all laws, except those prescribed by nature. He is not
bound by any institutions formed by his fellowman without his consent." -- Cruden v.

Neale, 2 N.C. 338 May Term 1796.

There will be a lot more on this in forthcoming NOTICES to the COURT

Notice:

USC 18 § 2076: CLERK IS TO FILE: “Whoever, being a clerk willfully refuses or neglects to make or forward any report,
certificate, statement, or document as required by law, shall be fined under this title or imprisoned not more than one
year, or both".

USC 18 §2071: Whoever willfully and unlawfully conceals, removes, mutilates, obliterates, or destroys, or attempts to do

so, documents filed or deposited with any clerk or officer of any court, shall be fined or imprisoned not more than three
years, or both.

NOTICE as to Signature ERROR Page 2 of 5
 

Case 1:21-cr-00386-TNM Document 34 Filed 06/30/21 Page 3 of 5

See Exhibit A as attached.

I, Me, Pauline Bauer the Living Soul, declare under the LAW of the United States of

America that foregoing document and statements herein are true and correct to the
best of my knowledge and ability to express.

Executed on thisc™Say of Un € 2021.

=,

i

Uh

| c WN
. ies i iN ae
By: Soa : Ay
- 7

Pauline: Bauer a Living Soul
UCC 1 - 308
The Living Embodiment of God's Creation
Red Ink autograph and thumb print (seal)

 
 
   
 

    
 

NOTICE as to Signature ERROR

Page 3 of 5
 

Case 1:21-cr-00386-TNM Document 34 Filed 06/30/21 Page 4 of 5
Case 1:21-cr-00386-TNM Document 21-1 Filed 06/22/21 Page 1 of 2

, AO 98 (Rev. 12/11) Appearnnce Bond

UNITED STATES DISTRICT COURT

for the
District of Columbia
United States of America )
. v. )
) Case No. CR 21-386-2 (TNM)
PAULINE BAUER _) we PS
Defendant ) ‘ vey
i
APPEARANCE BOND e
Defendant’s Agreement
1, PAULINE BAUER

(defendant), agree to follow every order of this court, or any
court that considers this case, and [ further agree that this bond may be forfeited if I fail:

( X ) to appear for court proceedings;
{ X }  ifconvicted, to surrender to serve a sentence that the court may impose; or
( X ) to comply with all conditions set forth in the Order Setting Conditions of Release.

 

 

Type of Bond
( X ) (1) This is a personal recognizance bond.
( ) (2) Thisisanunsecuredbondof$
( 4 G) This is a secured bond of $ , secured by;
( Jd@S  ___, in cash deposited with the court.

( _) (b) the agreement of the defendant and‘cach surety to forfeit the following cash of other property

(descrihe the cash or other property. inchuing claims on it — such as a lien, mortgage, or foan — and attach proof of
ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

( ) fe) a bail bond with a solvent surety (attach @ copy uf the bail band, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court

may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

NOTICE as to Signature ERROR Page 4 of 5
 

Case 1:21-cr-00386-TNM Document 34 Filed 06/30/21 Page 5 of 5

Case 1:21-cr-00386-TNM Document 21-1 Filed 06/22/21 Page 2 of 2

Page 2
40 98 (Rev. 12/11) Appearance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the

security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

ah
+ . \'
Declarations aS
Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the propetty securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and

(3) ! will not sell the property, allow further claims to be made against it, or do anything to reduce its value
while this appearance bond is in effect.

Acceptance, 1, the defendant ~ and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. 1 agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

Date: __ 06/22/2021 _ Waived due to Pandemic

Defondait’s signuture
Suretvipraperty pte

 

 

Surety/property awner — signature and date

  

v
Of Gs 7
Surepyproperty owner — printed name . Ae Suregyproperty owner — signature and date
—
Surehproperty owner — pkinied name Sueety/property owner — signature and date

 

CLERK OF COURT

Date: 06/22/2021 TLR _.
Signature of Clerk or Deputy Clerk

Approved. Ny
Date: 06/22/2021 5

Judge's signature
a) Oo

 

NOTICE as to Signature ERROR Page 5 of 5
